 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 3247 
 
AN ACT 
To designate the facility of the United States Postal Service located at 1100 Town and Country Commons in Chesterfield, Missouri, as the Lance Corporal Matthew P. Pathenos Post Office Building. 
 
 
1.Lance Corporal Matthew P. Pathenos Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 1100 Town and Country Commons in Chesterfield, Missouri, shall be known and designated as the Lance Corporal Matthew P. Pathenos Post Office Building.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Lance Corporal Matthew P. Pathenos Post Office Building.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
